* Corpus Juris-Cyc. References: Bail, 6CJ, p. 974, n. 22; Criminal Law, 16CJ, p. 301, n. 95; p. 304, n. 35; Extradition, 25CJ, p. 261, n. 7; Habeas Corpus, 29CJ, p. 24, n. 86, 93; p. 41, n. 16; p. 46, n. 68. On necessity that affidavit in extradition proceedings show that accused charged with commission of crime, see 11 R.C.L. 734, et seq.
The appellant, Nin Wall, presented to the chancellor of the Fourth chancery court district a petition for a writ of habeascorpus, praying that he be discharged from the custody of certain officers of Pike county. After hearing the cause, the chancellor denied the relief sought and dismissed the petition, and from this decree, this appeal was prosecuted.
On the 18th day of March, 1927, the appellant was arrested by the chief of police of the city of McComb, Miss., on a warrant issued by a justice of the peace of Tangipahoa parish, La., directed to the sheriff of Tangipahoa parish, charging the appellant with selling liquor. On the same day, the chief of police made an affidavit before a justice of the peace of district No. 4 of Pike county, charging appellant with unlawfully carrying concealed weapons, and on the following day a warrant for the arrest of appellant on this charge was issued and executed. On the 18th day of March, 1927, the chief of police also made an affidavit against appellant before the police justice of the city of McComb, charging him with carrying concealed weapons in violation of an ordinance of said city, and the police justice testified that a warrant was issued on this affidavit, but no copy of such warrant appears in the record. On the 23d day of March, 1927, the sheriff of Tangipahoa parish, La., made and filed before a justice of the peace of district No. 2 of Pike county an affidavit charging the appellant with being a fugitive from justice, and upon this affidavit a warrant was issued and executed on the same day.
On March 23, 1927, the appellant filed this petition forhabeas corpus, alleging the facts hereinbefore stated and also that the arrest of petitioner on the warrant issued *Page 342 
by a justice of the peace of the state of Louisiana was illegal. It was further alleged that the information on which was based the affidavit charging the petitioner with carrying concealed weapons was obtained by an illegal and unlawful search of the person of the petitioner; that the justice of the peace of district No. 4 of Pike county and the police justice of the city of McComb, before whom the affidavits charging the petitioner with carrying concealed weapons were pending, were disqualified to preside in the trial of said causes, for the reason that each of them had a direct pecuniary interest in the result of the trial; and that the petitioner was illegally imprisoned and restrained from his liberty; and prayed that he be discharged from custody. This petition was amended by alleging further that petitioner was illegally restrained of his liberty under the warrant issued by the justice of the peace of district No. 2 of Pike county on an affidavit charging the petitioner with being a fugitive from justice, for the reason that the warrant is void because it was not made returnable before the justice of the peace for investigation.
The defendants answered the petition, and, admitted the arrest and confinement of appellant as alleged in the petition, but contended that he was legally in custody under valid criminal charges; and, on the hearing of the cause, the various affidavits, warrants, and returns thereon were introduced in evidence. There was also offered in evidence a certified copy of an indictment returned by the grand jury of Tangipahoa parish, La., charging the appellant with unlawfully and feloniously resisting and opposing an officer who was serving a warrant for the arrest of a party charged with crime. There was also offered in evidence a warrant for the arrest of the appellant, issued by the Governor of this state on a requisition from the Governor of Louisiana, but it appears that this warrant was not executed, and therefore it is of no consequence in disposing of the questions presented by this appeal. *Page 343 
For the purposes of the decision, it may be conceded that the arrest of the appellant on the warrant issued by a justice of the peace of Tangipahoa parish, La., and directed to the sheriff of that parish, was illegal, but this fact in no wise affects the validity of the charges of unlawfully carrying concealed weapons pending before the justice of the peace and before the police justice of the city of McComb. Counsel have cited many decisions of this court holding that evidence secured by an unlawful search or seizure is inadmissible against an accused, but this can have no bearing upon the validity of the charges upon which the appellant is held and awaits trial. The testimony secured as a result of the unlawful arrest and search may, or may not, be offered at the trial of the accused on these charges, and the admissibility of such evidence cannot be determined in this proceeding. The guilt or innocence of the petitioner cannot be determined in this proceeding. That question is for the determination of the justice of the peace and the police justice before whom the writs upon which the relator was arrested are returnable.
Appellant further contends that the justice of the peace had no authority under the law to try relator on a charge of carrying a concealed weapon, for the reason that he receives, as pay for his services, fees in cases in which there is a conviction, and consequently, he had a direct pecuniary interest in the result of the trial. In the case of Hays, Sheriff, v. Barnes (No. 26621, Miss.), ___ Miss. ___, 114 So. 395, decided on November 7, 1927, it was held that the disqualification of a justice of the peace on account of pecuniary interest in the result of a prosecution of crime cannot be collaterally attacked in habeascorpus proceeding.
Appellant next contends that the warrant issued by D.M. Huff, justice of the peace, charging him with being a fugitive from justice was invalid, for the reason that it was not made returnable before the said Huff for investigation or to be tried by him. Section 1542, Code *Page 344 
of 1906 (Hemingway's Code 1927, section 1369), provides that:
"A justice of the peace or other conservator of the peace, upon complaint on oath made before him, or on other satisfactory evidence, that any person within this state has committed treason, felony, or other crime in some other state or territory, and has fled from justice, may issue a warrant for the arrest of such person as if the offense had been committed in this state."
Section 1543, Code of 1906 (section 1370, Hemingway's Code 1927), provides:
"If it shall appear to the justice of the peace, or other officer before whom such person shall be brought, that there is reasonable cause to believe that the complaint is true, he shall, if the prisoner would be entitled to bail if the offense had been committed in this state, require him to furnish bail to appear before the circuit court of the county at its next term, and from day to day and term to term until discharged by law. . . ."
The affidavit which was made before justice of the peace, D.M. Huff, charged that the appellant was "a fugitive from justice, from the parish of Tangipahoa, state of Louisiana, an indictment having been returned by a grand jury of said parish and state, on January 18, 1927, charging the defendant with resisting an officer, the crime being a felony in said state, as shown by Acts 1865 of Revised Statute of said state." This affidavit was in due and proper form, and the warrant issued upon this complaint commanded that the appellant be forthwith arrested and brought before the justice of the peace to answer such charge. This, in effect, made the warrant returnable before the justice of the peace instanter, and no other or later return day was required to be named therein.
The final contention of counsel for the appellant seems to be that the chancellor erred in failing to direct the discharge of the appellant on bail, the amount of which should have been fixed by him. The statute regulating *Page 345 
arrests for misdemeanors contemplates that the alleged offender shall be taken immediately, or without unnecessary delay, before the proper officer for examination of his case; and the justice of the peace and the police justice before whom the warrants for the arrest of the appellant were made returnable had full authority to fix the amount of bail to be required of him, and to take his recognizance or bond. This record shows that the appellant appeared with his counsel before the police justice for trial on the charge of carrying concealed weapons, and the trial was begun, but was continued for some reason, the record indicating that it was at the request of counsel for the appellant. The record does not show, and it is not contended, that appellant was denied a trial on either of the affidavits pending against him. Nor does it show that he ever applied for or was denied bail on any of these charges. The affidavits charging the appellant with the commission of several offenses in Pike county were valid and sufficiently charged the commission of crimes within the jurisdiction of the officers issuing the same, and the record does not show that the appellant has been denied bail on any of these charges, or the right to a speedy trial or examination thereon, or that he has been denied any right guaranteed by the Constitution and laws of the state. Consequently, it cannot be said that the relator was illegally confined or restrained of his liberty, and, this being true, the chancellor was correct in refusing to grant the writ of habeascorpus.
Affirmed. *Page 346